Citation Nr: 1452928	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of surgical scarring of the right knee.  

2.  Entitlement to an initial rating in excess of 10 percent for residuals of surgical scarring of the left knee.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1985 to May 1988, and from April 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which granted service connection for residuals of surgical scars of the knees and assigned a single, initial, non-compensable rating effective from August 2009.  

Because the appeal involves disagreement with the initial rating assigned following the award of service connection, the Board has characterized this matter (as shown on the title page) in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Further, while the appeal was pending, a rating decision was issued in May 2011 granting separate, increased, initial ratings of 10 percent for residuals of surgical scars of the right and left knees, effective from August 2009.  Despite this increase, the Veteran has not indicated that the initial 10 percent ratings satisfy his appeal, and as still higher ratings are possible, the claims remain before the Board in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

A Board videoconference hearing was held at the RO in July 2013 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The records contained in the Virtual VA file are largely duplicative of those in the physical claims folders and include the July 2013 hearing transcript.  The Veteran's VBMS claims file does not currently contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to initial ratings in excess of 10 percent for service-connected residuals of surgical scarring of the right and left knees.  Although the Board sincerely regrets the additional delay, a remand of these claims is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

A review of the file reflects that a VA scar examination was most recently conducted in December 2010, and is now several years old.  In hearing testimony provided in July 2013, the Veteran mentioned that he had 3 scars on each knee and acknowledged having symptoms of pain and tenderness, which he described as becoming worse over time.  He indicated that he wore knee braces for the underlying knee disabilities, which aggravated the scars and were productive of pain and swelling.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity of a disorder since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2014); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination should be administered to determine the manifestations and level of severity associated with the Veteran's bilateral knee scarring.  

In addition, it appears that the Veteran primarily receives treatment for medical conditions through VA and that records current to mid-September 2011 have been considered in conjunction with this case (See October 2011 SOC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ is requested to obtain records dated from September 2011, forward, and to consider them in conjunction with the readjudication of the claims on appeal.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected residuals of surgical scarring of the right and left knees.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and the Veteran is to be informed of such. 

2.  Obtain any VA treatment records, as well as hospitalization and examination reports, dated from September 2011, forward. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity and all manifestations associated with the service-connected residuals of surgical scarring of the right and left knees.  The claims file and a copy of this remand should be made available to the examiner for review of the pertinent medical and other history.  All necessary diagnostic testing and evaluations should be completed.  The Veteran's lay history of symptoms associated with the disorders should be recorded and considered.

In assessing the bilateral knee scars on examination, the examiner should describe the nature and severity of all manifestations of the scars, to include addressing the following inquiries:

a.  Describe the number and size/dimensions of each scar present on the right knee and left knee. 

b.  Is any scar deep or does it/do they collectively cause limited motion in an area or areas exceeding 6 square inches, 12 square inches, 72 square inches, or 144 squre inches?

c.  Is any scar superficial and does it/do they collectively cover 144 square inches or more?

d.  Is any scar superficial and unstable?

e.  Is any scar superficial and painful?

f.  Does any scar/scarring cause additional loss of motion or function?

Any additional pertinent findings (such as evidence of swelling, redness, tenderness, discoloration, etc.) should be reported.  In providing answers to the aforementioned questions as well as documenting other symptoms, the examiner should comment on and/or take note of the fact that the claimant is generally considered competent to report on the observable symptoms of his disorder (i.e., pain, swelling, etc.) even if medical records may be negative for such symptoms. 

In addition to objective findings, the examiner should fully describe the Veteran's lay accounts of functional effects caused by the scarring in the final report of the evaluation, such as those impacting his daily activities and employment/employability. 

All opinions must be supported by a clear rationale, if necessary, with citation to relevant medical findings, as appropriate.

4.  After completing the above and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's increased initial ratings claims should be readjudicated based on the entirety of the evidence, to include consideration of whether staged and or extra-schedular ratings are warranted.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



